DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a method for estimating a remaining residence time of solid CO2 in a container, classified in F17C13/003.
II. Claims 12-20, drawn to a method of preparing a container with solid CO2 introduced inside the container, wherein the container is adapted to provide an estimate of residence time of the solid CO2 in the container on a real-time basis, classified in F17C2221/013.
III. Claim 21, drawn to a method for estimating a remaining residence time of a refrigerant in a container, classified in F17C5/02.
IV. Claim 22, drawn to a method of preparing a container with refrigerant inside the container, wherein the container is adapted to provide an estimate of residence time of the refrigerant in the container on a real-time basis, classified in F17C2250/0421.
V. Claims 23-43, drawn to a method and system for filling a compartment in an inner part of a container with an amount of liquid CO2 which is partially converted into an amount of solid CO2 upon injection of the liquid CO2 into said compartment, classified in F17C2223/0184.

The inventions are independent or distinct, each from the other because:
Inventions I-V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operation.  Furthermore, the 
Invention I requires, in relevant part, scanning a label or connecting to a RF transmitter, launching application software, determining a real time weight of solid CO2 and utilizing sublimation rate to determine residence time remaining.  Invention II requires, in relevant part, determining a tare weight, filling an inner part of the container with solid CO2 at a defined temperature, and utilizing the calculated tare weight to determine residence time of the solid CO2.  Invention III requires, in relevant part, utilizing refrigerant and determining the remaining residence time thereof, determining a real time weight of refrigerant and utilizing standard refrigeration evaporation rate to determine residence time remaining.  Invention IV requires, in relevant part, determining a standard refrigerant evaporation rate and a tare weight, filling an inner part of the container with refrigerant until a fill weight is generated, and utilizing the calculated standard refrigerant evaporation rate and tare weight to determine residence time of the solid CO2.  Invention V requires, in relevant part, filling a compartment in the inner part of a container with liquid CO2 which is partially converted into solid CO2 and weighing the container before and after supplying the converted solid CO2.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/  Examiner, Art Unit 3753                                                                                                                                                                                         
/Matthew W Jellett/Primary Examiner, Art Unit 3753